Citation Nr: 0424244	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  02-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a stress fracture of the right foot.  

2.  Entitlement to waiver of recovery of an overpayment of 
loan guaranty indebtedness in the amount of $6,902.90. 

REPRESENTATION

Appellant represented by:	M. Sean Breen, Attorney at Law 

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from March 1976 to January 
1980, and on additional duty with the Air National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which granted service connection for residuals of a 
stress fracture of the right foot and assigned a 
noncompensable rating for this disability, effective from May 
14, 2001.  The veteran then filed a timely Notice of 
Disagreement (NOD) as to that initial rating; accordingly, 
the principles enumerated in Fenderson v. West, 12 Vet. App. 
119 (1999) with respect to "staged ratings" are for 
application with respect to this claim.  During the pendency 
of the appeal, the rating for the right foot disability was 
increased, in a March 2003 rating decision, to 10 percent, 
effective from May 14, 2001.  

With regard to the issue of entitlement to waiver of recovery 
of an overpayment of loan guaranty indebtedness in the amount 
of $6,902.90, the veteran's attorney submitted an NOD on 
behalf of the veteran in February 2003 with respect to the 
denial of the requested waiver by the Committee on Waivers 
and Compromises at the RO, of which the veteran was notified 
by letter dated November 27, 2002.  The veteran has not been 
issued a Statement of the Case (SOC) addressing this issue.  
The United States Court of Appeals for Veterans Claims has 
stated that, when an SOC has not been provided following the 
timely filing of an NOD, a remand to the RO is required for a 
completion of an SOC.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Thus, the issue of entitlement waiver of 
recovery of an overpayment of loan guaranty indebtedness in 
the amount of $6,902.90 must be remanded to the RO for the 
issuance of an SOC.  


FINDING OF FACT

Current residuals of a stress fracture of the right foot 
include pain, but no more than moderate disability in the 
right foot has been demonstrated.   
CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a stress fracture of the right foot are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a, Diagnostic Code (DC) 5284 (2003).   


REASONS AND BASES FOR FIDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a September 2001 letter, the RO advised the veteran of the 
provisions of the VCAA.  While this letter did not 
specifically inform the veteran of the evidence necessary to 
warrant increased compensation for the right foot disability 
for which service connection was ultimately initially granted 
by the May 2002 rating decision, the VA General Counsel has 
held that 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as 
the claim for increased compensation following the initial 
grant of service connection in the instant case, in response 
to notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003).

Nevertheless, the veteran was advised, by virtue of a 
detailed November 2002 statement of the case (SOC) and March 
2003 supplemental statement of the case (SSOC) issued during 
the pendency of this appeal, of the pertinent criteria for 
rating the veteran's service-connected foot disability, as 
well as what the evidence must show in order to substantiate 
his claim for an increased initial rating for this 
disability.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that the medical evidence necessary to the 
adjudication below, in particular reports from an April 2002 
VA examination of the right foot, was developed with respect 
to the veteran's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
an increased initial rating for the service-connected right 
foot disability.   

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the veteran 
testified in February 2003 that he had only received 
treatment for his right foot disability during service, and 
that all of the relevant medical evidence pertaining to his 
right foot had been submitted.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim for 
an increased initial rating for residuals of a stress 
fracture of the right foot,  under the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development of this claim.   
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The U.S. Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Factual Background

Service medical records from Air National Guard duty in the 
summer of 1999 reflect complaints of right foot pain after 
fitness training in June 1999.  X-rays conducted in July 1999 
showed a "possible" fracture, and the veteran was afforded 
a walking boot to protect his foot.  Magnetic Resonance 
Imaging conducted in August 1999 demonstrated a stress 
fracture of the right foot.  

A VA examination of the right foot conducted in April 2002 
showed the veteran reporting no pain or other symptoms 
relating to the stress fracture of the right foot.  Upon 
physical examination, a "perhaps slight" deformity of the 
dorsal aspect of the right foot was noted, with the examiner 
commenting that this might have represented a callus 
formation secondary to the healing process.  No tenderness or 
other evidence of residuals from the stress fracture of the 
right foot was noted, and it was also indicated that the 
veteran and not lost any time from work.  An X-ray of the 
right foot revealed a large calcaneal plantar spur and mild 
narrowing of the metatarsal phalangeal joint of the great 
toe.  In reviewing this X-ray report, the physician who 
conducted the April 2002 examination indicated that it was 
"unremarkable" for a fracture. 

Based upon the evidence as summarized above, the May 2002 
rating decision, as indicated, granted service connection for 
a stress fracture of the right foot.  A noncompensable rating 
was assigned under 38 C.F.R. § 4.71a, DC 5284, effective from 
May 14, 2001, the day the veteran's claim for service 
connection was received.  The veteran expressed disagreement 
with this rating, and stated in May 2002 that a higher rating 
was warranted because his right foot is painful upon 
prolonged standing or walking, and because he cannot bear 
weight directly on the right foot due to pain and weakness.  
In his December 2002 substantive appeal, the veteran stated 
in essence that, because his right foot was not bothering him 
at the time of the April 2002 VA examination, the true 
severity of his right foot disability was not reflected by 
the examination conducted at that time.  He also indicated 
that the pain in the right foot is so severe at times that he 
has to walk on the side of his foot.  The veteran also 
reported that his toes become numb on long drives.  

In sworn testimony presented at the RO before a hearing 
officer in February 2003, the veteran described daily foot 
pain, principally resulting from prolonged walking.  He 
stated that his job requires significant periods of walking, 
and that the pain becomes so severe with walking that he has 
to compensate by "rolling" to the outside of his feet so 
that his toes do not have to move.  He also said the foot 
pain has forced him to alter his driving habits and the 
manner in which he climbs stairs.  The pain was said to 
principally be in the top of the foot, and he also described 
numbness.  He testified that he did not utilize orthotics, 
ankle braces, or cushioning for his right foot, and he said 
he was not receiving any treatment or taking any pain 
medication, other than aspirin, for his right foot condition.  
The veteran testified that he had not missed any time from 
work due to his right foot condition.  

Following the February 2003 hearing, a March 2003 rating 
decision increased the rating assigned under DC 5284 to 10 
percent, retroactively effective from the initial date of the 
grant of service connection, May 14, 2001.  The stated basis 
for this increase was the veteran's testimony with regard to 
pain in the right foot.  

III.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

"Moderate" disability resulting from a foot injury warrants 
a 10 percent disability rating.  38 C.F.R. § 4.71a, DC 5284.  
"Moderately severe" disability is required for a 20 percent 
rating under DC 5284.  

Applying the criteria above to the facts of this case, the 
Board concludes that a rating in excess of 10 percent for 
residuals of stress fracture of the right foot must be denied 
because "moderately severe" disability in the foot so as to 
warrant increased compensation under DC 5284 is not 
demonstrated.  As support for this determination, the Board 
notes that no tenderness or other evidence of residuals from 
the stress fracture were noted upon the April 2002 VA 
examination.  Notwithstanding the contention of the veteran 
with regard to his foot not bothering him at the time of this 
examination, the Board notes that the veteran is not 
currently receiving treatment for his right foot disability, 
and he himself testified that he has not missed any time from 
work due to this disability.  He is not taking pain 
medication for his right foot condition, nor does the right 
foot require the use of orthotics or any other assistive 
devices.  As such, it would not be reasonable to conclude 
that any more than "moderate" disability in the right foot 
is demonstrated. 

The lack of significant objective findings in the right foot 
also precludes entitlement to an increased rating under any 
other potentially applicable diagnostic code for rating foot 
disabilities codified at 38 C.F.R. § 4.71a, DCs 5276-5284.  
The Board has also considered the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Increased 
compensation is not warranted under these principles, 
however, as the 10 percent rating has been assigned on the 
basis of pain, and there is no evidence that a rating in 
excess of 10 percent is warranted for weakness, fatigue, or 
lack of endurance during any "flare-ups" of pain.  

In making the determination above, the Board acknowledges 
that the veteran has asserted that his right foot disability 
produces such significant pain and occupational impairment 
that a rating in excess of 10 percent should be assigned.  
There is, however, no objective medical evidence to support 
such an assertion, and the Board finds the probative value of 
these assertions to be overcome by the more objective 
negative clinical evidence, in particular the reports from 
the most recent examination, cited above.  Clearly, the 
veteran may describe his perception of his disability, but 
objective professional evidence is a significant element in 
evaluating a disability.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. 
App. at 55 (1994). 

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran is entitled to a "staged" 
rating or ratings for his service-connected stress fracture 
of the right foot.  However, upon reviewing the longitudinal 
record in this case, the Board finds that at no time since 
the May 2001 filing of the claim for service connection has 
this disability been more disabling than as currently rated. 

Finally, also considered by the Board are the provisions of 
38 C.F.R. § 3.321(b)(1), which states that, when the 
disability picture is so exceptional or unusual that the 
normal provisions of the Rating Schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right foot disability has been alleged or 
demonstrated, nor is there any other evidence that the 
service-connected condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).   The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

In short, the probative weight of the negative evidence 
exceeds that of the positive.  Accordingly, the claim for an 
increased rating for residuals of a stress fracture of the 
right foot must be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a stress fracture of the right foot is denied.  


REMAND

As explained in the Introduction, above, due to the holding 
in Manlincon v. West, 12 Vet. App. 238 (1999), this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following development.  VA will notify 
the veteran if further action is required on his part.   

The RO should, to the extent the claim is 
not granted in full, issue a statement of 
the case with respect to the issue of 
entitlement to waiver of recovery of an 
overpayment of loan guaranty indebtedness 
in the amount of $6,902.90.  The RO must 
review the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and all subsequent 
interpretative legal authority with 
respect to this issue is fully complied 
with and satisfied.  The veteran and his 
attorney are hereby notified that 
following the issuance of the SOC 
concerning the issue of entitlement waiver 
of recovery of an overpayment of loan 
guaranty indebtedness in the amount of 
$6,902.90, the veteran must perfect a 
timely substantive appeal if he desires 
appellate review of this issue by the 
Board.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



